Citation Nr: 1217190	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-37 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to June 2, 2002 for a 10 percent rating for service-connected residuals of a gunshot wound to the right hand with scar.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to December 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that the claims file shows that the Veteran was previously represented by a Veterans Service Organization, as well as a private attorney.  See e.g., August 2008 VA Form 21-22a ("Appointment of Individual as Claimant's Representative").  In March 2012, the Board notified the Veteran that he needed to clarify his wishes for representation, and that he may represent himself if he so desired.  In April 2011, a response was received from the Veteran in which he indicated that he desired to represent himself.  This statement is sufficient to revoke the prior representation.  See 38 C.F.R. § 14.631(f) (2011).  As such, the Veteran is recognized as proceeding pro se in this appeal. 


FINDINGS OF FACT

1.  In June 2004, the RO increased the Veteran's rating for his service-connected residuals of a gunshot wound to the right hand with scar to 10 percent, with an effective date of September 26, 2002; the Veteran appealed the issue of entitlement to an earlier effective date for the 10 percent rating.

2.  In an unappealed and final decision, dated in September 8, 2006, the Board granted the Veteran's claim for an effective date prior to September 26, 2002 for a 10 percent rating for service-connected residuals of a gunshot wound to the right hand with scar, to the extent that it assigned an effective date of June 2, 2002 for the 10 percent rating.  

3.  On September 26, 2006, the Veteran filed a claim for an effective date prior to June 2, 2002 for the 10 percent rating for service-connected residuals of a gunshot wound to the right hand with scar.


CONCLUSION OF LAW

The Veteran's claim for an effective date prior to June 2, 2002 for a 10 percent rating for service-connected residuals of a gunshot wound to the right hand with scar must be dismissed.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §3.400 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

In April 1998, the Veteran filed a claim for service connection for inter alia residuals of a gunshot wound to the right hand.  In December 1999, the RO granted the claim, and assigned a noncompensable (0 percent) rating.  The Veteran appealed the issue of entitlement to an initial compensable rating, and in May 2002, the Board denied the claim.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7104(b) (West 2002).  In this regard, in January 2003, the Board denied the Veteran's motion for reconsideration.  

In October 2002, the Veteran filed a claim for an increased rating.  In January 2004, the RO denied the claim.  The Veteran appealed.  

In June 2004, after additional evidence was received, the RO granted the Veteran's increased rating claim, to the extent that it assigned a 10 percent rating, with an effective date of September 26, 2002.  The Veteran appealed the issue of entitlement to an earlier effective date for the 10 percent rating.  

In a decision, dated in September 8, 2006, the Board granted the Veteran's claim for an effective date prior to September 26, 2002 for a 10 percent rating for service-connected residuals of a gunshot wound to the right hand with scar, to the extent that it assigned an effective date of June 2, 2002 for the 10 percent rating.  There was no appeal, and the Board's decision became final.  Id.  

On September 26, 2006, the Veteran filed a claim seeking an earlier effective date for the 10 percent rating for his service-connected residuals of a gunshot wound to the right hand with scar.  On numerous occasions thereafter, he argued that the effective date for his 10 percent rating should be commensurate with the filing of his April 1998 claim for service connection.  

In a January 2008 rating decision, the RO denied the claim for an earlier effective date.  The Veteran has appealed.    

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2)(West 2002); 38 C.F.R. § 3.400(o) (2011); Harper v. Brown, 10 Vet. App. 125 (1997).  

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  

The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r) (2010).

The Court has held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  Sears v. Principi, 16 Vet. App. 244 (2002).  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.   

The Board finds that the claim must be dismissed.  The Board's September 2006 rating decision, which assigned an effective date of June 2, 2002 for the 10 percent rating, is final.  The Veteran's claim for an earlier effective date for the grant of 10 percent rating for his residuals of a gunshot wound to the right hand with scar, received September 26, 2006, is essentially a claim for retroactive benefits.  See 38 U.S.C.A. § 5110(a); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  However, the Court has held that there is no such thing as a "freestanding" earlier effective date claim which can be raised at any time.  Rudd, 20 Vet. App. at 299.  Accordingly, the claim must be dismissed.  

The only way the Veteran could attempt to overcome the finality of the Board's September 2006 rating decision in an attempt to gain an earlier effective date is to request a revision of the September 2006 Board decision based on clear and unmistakable error (CUE).  See Leonard, 405 F.3d at 1337; Rudd; see also 38 U.S.C.A. § 5109A(a) (West 2002) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised.").  However, the Veteran has not asserted that the September 2006 Board decision contained CUE.  Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  In this regard, to the extent that the December 2008 statement of the case contains some vague discussion as to "clear and unmistakable error," this appears to have been in relation to the RO's October 2006 decision, which merely effectuated the Board's September 2006 decision.  See 38 U.S.C.A. § 7111 (West 2002) (giving the Board original jurisdiction to determine whether CUE exists in a prior final Board decision).  

Given the foregoing, the Veteran is legally and factually precluded from receiving an effective date prior to June 2, 2002 for the grant of a 10 percent rating for his service-connected residuals of a gunshot wound to the right hand with scar.  The Court has held that in a case where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify a claimant of the information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Under the VCAA, VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  

In this case, the Board finds that no further action is necessary pursuant to the VCAA prior to consideration of the issue addressed in this decision.  In July 2007 and April 2008, the Veteran was afforded VCAA notice.  However, and in any event, as set forth in more detail surpa, the facts in this case are not in dispute and the Veteran's appeal must be dismissed as a matter of law.  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.

 





ORDER

The claim for an effective date prior to June 2, 2002 for a 10 percent rating for service-connected residuals of a gunshot wound to the right hand with scar is dismissed.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


